Citation Nr: 1507945	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dizziness and falling down.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army Reserves from November 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition, the Board notes that four issues were addressed in the Statement of the Case issued in November 2012; however, in his December 2012 VA Form 9, the Veteran limited his appeal to the issues identified above.  As such, the issue of entitlement to service connection for asthma is not before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that while in the service, he was stationed at Fort McClellan, that he was healthy prior to entering his period of service, and that upon his discharge from service, he experienced dizziness and falling down, memory loss and depression.  See September 2011 and November 2011 statements.  

Fort McClellan was home to the U.S. Army Military Police School, and the U.S. Army Chemical School, which was the principal chemical and biological training center for the U.S. Department of Defense from 1951 to 1973.  The Fort was the only facility in the country where live chemical agents were used during training. Part of the base was used as a radiological training area for simulated large area radioactive contamination (fallout) from the surface detonation of a small yield nuclear weapon.  The Fort also had facilities for storage and disposal of nuclear, biological, and chemical weapons.  In 1999, the Fort was declared a toxic site and closed.

Based on a review of the Veteran's claims file, including the Veteran's statements, the Board finds that the record may be incomplete.  The RO has verified his period of service from November 1986 to February 1987; however, the record does not include a copy of his DD 214 or any other military personnel records.  The record does not include any documentation that the VA has tried to obtain the Veteran's military personnel records.  The Veteran has indicated and his service treatment records reflect that the Veteran was enlisted into the U.S. Army Reserves and was in basic training prior to his discharge; but, the record contains conflicting information as to whether the Veteran's verified period of service was active duty service or active duty for training (ACDUTRA).  Furthermore, his service treatment records reflect that he received treatment at Noble Army Hospital located at Fort McClellan in Alabama; but, there are no records of his exact period of service at Fort McClellan.  Finally, the Veteran contends that he was hospitalized following an incident during basic training where he exposed to gas when his mask failed and he began to vomit and pass out; however, there are no records of such hospitalization.  On remand, the AOJ must fulfill its duty to assist by attempting to retrieve Federal records that should be in its possession.  See 38 C.F.R. § 3.159(c) (2014).  

The Board observes that the Veteran was not afforded VA examinations for his claims for service connection for dizziness and falling down, memory loss and depression.  As the Veteran contends that he was exposed to hazardous materials while stationed at Fort McClellan and subsequently developed problems of dizziness and falling down, memory loss and depression, the Board finds that a remand for VA examinations is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify the Veteran's period of service from November 1986 to February 1987 in the U.S. Army Reserves as either active duty service or ACDUTRA.  

2.  The AOJ should make the necessary attempts to obtain and associate with the claims file the following potentially relevant Federal records:

a.  the Veteran's military personnel records, including his Form DD 214 from his period of service in the U.S. Army Reserves from November 1986 to February 1987; 

b.  any outstanding service treatment records from November 1986 to February 1987; and

c.  hospitalization records from November 1986 to February 1987.  (The Veteran claims he was hospitalized prior to discharge following an incident where he was exposed to gas and began to vomit and pass out.).

All efforts to obtain these records must be documented in the claims file. Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  The AOJ should attempt to verify whether the Veteran was exposed to any chemicals or any other hazardous materials while stationed at Fort McClellan.  Such attempts should be documented in the claims file.  

4.  The AOJ should obtain any of the Veteran's outstanding treatment records for his dizziness and falling down, memory loss and depression that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

5.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for VA examinations by appropriately qualified examiners to determine the nature and likely etiology of any current dizziness and falling down, memory loss and depression.  

The claims file, including a copy of this REMAND, must be made available to the examiner(s) for review.  

The examiner(s) should respond to the following:

a.  Does the Veteran have a current diagnosis for his claimed dizziness and falling down?  If so, please identify each current diagnosis.

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any current diagnosis for his claimed dizziness and falling down had its onset in service, or is otherwise etiologically related to any injury, disease, or event, to include exposure to any hazardous materials at Fort McClellan, during the Veteran's period of service?  

c.  Does the Veteran have a current diagnosis for his claimed memory loss?  If so, please identify each current diagnosis.

d.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any current diagnosis for his claimed memory loss had its onset in service, or is otherwise etiologically related to any injury, disease, or event, to include exposure to any hazardous materials at Fort McClellan, during the Veteran's period of service?  

e.  Does the Veteran have a current diagnosis for his claimed depression?  If so, please identify each current diagnosis.

f.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any current diagnosis for his claimed depression had its onset in service, or is otherwise etiologically related to any injury, disease, or event, to include exposure to any hazardous materials at Fort McClellan, during the Veteran's period of service?  

In providing the requested opinions, the examiner(s) should consider the following:

The Veteran's contention that while stationed at Fort McClellan during service, he was exposed to gas or other hazardous materials that caused him to develop problems with dizziness and falling down, memory loss and depression.

A July 1993 private treatment record that six years prior, the Veteran experienced dizziness, blacked out for a couple of seconds and then fell down in his shower.  See July 1993 University Health Associates treatment record.

An October 1993 Social Security Administration disability determination which found the Veteran to be disabled due to mental retardation.  

Private treatment records from Chestnut Ridge Counseling Services, The Uniontown Hospital and Carey Counseling Center dated from 1993 to 2011 reflecting various diagnoses for dysthymic disorder, polysubstance abuse, depression with paranoid feature, major depression with psychotic features; probable bipolar disorder with significant psychotic features, schizoaffective disorder, major depressive disorder, mood disorder, not otherwise specified, and intermittent explosive disorder.  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

6.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




